DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed October 21, 2021 have been entered into the file. Currently, claim 1 is amended and claim 4 is cancelled, resulting in claims 1-3 and 5-6 pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2013-072141)1,2,3 in view of Yoshida (US 2014/0363611). Supporting evidence provided by Fitzer (“Recommended Terminology for the Description of Carbon as a Solid”).
With respect to claims 1-3, Kubo teaches a base cloth for synthetic leather and synthetic leather using the same (paragraph [0001]). The invention of Kubo has a double-sided knitted structure using a yarn containing flame-retardant fibers having a critical oxygen index (LOI value) of 25 or more and cellulosic fibers and is a base cloth for synthetic leather having a LOI value of 25 or more (paragraph [0006]). The invention of Kubo further comprises a water-based polyurethane adhesive layer and a water-based polyurethane skin layer on the synthetic leather base fabric, in that order (paragraph [0009]). The adhesive layer may contain a flame retardant (paragraph [0042]). Kubo further teaches the flame-retardant fiber is one or more selected from aramid fiber, polyphenylene sulfide fiber and vinyl chloride-based fiber (the flame retardant fiber being different from the carbon fiber) (paragraph [0007]).
Kubo is silent as to the base fabric including a carbon fiber.
Yoshida teaches a flame retardant planar element which is suitable for interior materials of vehicles, wall materials, ceiling materials, and materials 
Since both Kubo and Yoshida teach mixed fiber fabrics with flame retardant properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knitted structure of Kubo to include 30-80 wt% pitch-based or PAN-based carbon fiber produced by a carbonization process in order to provide a fabrics that has aggregate strength, flexibility, and elasticity in its manufacturing due to the moderate strength and elasticity of the oxidized acrylic fibers. According to the IUPAC definition, carbon fibers are filaments consisting of at least 92 wt% (mass fraction) carbon, usually in the non-graphitic state (Fitzer; “Carbon Fiber”, page 481). Therefore, it is reasonable to presume the carbon fiber of Yoshida is at least 92 wt% carbon.
Kubo further teaches the amount of flame retardant fibers used in the knitted body is preferably equal to or more than the amount of cellulose-based fibers used, and the ratio of the flame-retardant fibers to the total mass of the yarns constituting the knitted body is 60% by mass or more and 90% by mass or less (paragraph [0014]). This results in a cellulose-based fiber 
The amount of cellulose-based fiber and carbon fiber in the knitted fabric range of Kubo in view of Yoshida substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kubo, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 5, Kubo in view of Yoshida teaches all the limitations of claim 1 above. Kubo further teaches that a water-based urethane dry foam layer (intermediate layer) may be placed between the water-based polyurethane adhesive layer and the water-based polyurethane skin layer (paragraph [0017]).

With respect to claim 6, Kubo in view of Yoshida teaches all the limitations of claim 5 above. Kubo further teaches the water-based urethane dry foam layer (intermediate layer) may include flame retardants (paragraph [0028]).
	
Response to Arguments
Response – Claim Objections
The objection to the claims due to informalities is overcome by Applicant’s amendments to the claims in the response received on October 21, 2021.

Response – Claim Rejections 35 USC §102 and 103
The rejections of claims 1-3 and 5 under 35 U.S.C. 102 over Rock (US 2015/0110993) and the rejection of claim 4 under 13 U.S.C. 103 over Rock (US 2015/0110993) have been withdrawn in light of the amendments to the claims and the arguments filed October 21, 2021.

Applicant’s arguments with respect to the rejections of claims 1-3 and 5-6 over Kubo (JP 2013-072141) in view of Rock (US 2013/0065470) have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Kubo in view of Rock not teaching the new claim amendments, specifically the newly added structural feature wherein the carbon fiber is obtained by subjecting a carbon fiber precursor. The newly added reference Yoshida (US 2014/0363611) is used in combination with Kubo to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference
        3 Previously presented